OFFICE   OF THE   ATTORNEY    GENERAL     OF TEXAS

                             AUSTIN




Ronorabls B. S. Wyohr
OOtttd~Aualtor
ar4ga 00~~
Lo~vlwt,     Toram

Dur   Sirt                  OpirlionNo. O-4720
                            Rer Son at County




                                                very truly foura
                                        ATTOR.WRYammu        OF mms



                                                     Wm. J. Fmnlng
                                                          Aarrl8tatltl